Title: From Thomas Jefferson to N. & S.S. Jocelyn, 8 February 1826
From: Jefferson, Thomas
To: N. & S.S. Jocelyn


Messrs N. and S. S. Jocelyn.
Monticello
Feb. 8. 26
Your letter of Dec. 6. did not come to hand until the 1st inst. and with it I recieved the copy of your Atlas of the world, which I have examined with attention and great approbation. the combination of the Gazetteer with the map is a great convenience, and the substitution of figures for the names of such places as would have too much crouded the map or could not be got into it at all, adds much to it’s utility. I shall communicate it to the Professor of Modern geography in our University & have no doubt he will recommend it to the Students of his school.It would complete it’s usefulness, and render it perfect were you to add to it a set of maps of antient geography. the plan of Grenet and Bonne in their Portative Atlas published at Paris in 4to from 1779. to 1790. is the best possible, and has rendered it the most convenient Atlas ever yet published. they first give a 4to map of the antient geography of each country, and follow it by another of it’s modern geography, comprehending exactly the same outline, on the same scale, with the same projection of it’s circles of latitude and longitude, and filled with the  modern names of places, corresponding with those of the antient map; so that finding any antient name in the one map, you turn over to the next and see it’s present name. Bonne’s maps are too scanty, too deficient of names; but your method of filling up the vacant spaces with figures and references to a Gazetteer on the opposite page, would supply this, and render it the most complete for the universal use of schools as well as general  readers of any one extant, as far as my knowlege goes. the classical gazetteers would supply the names, and Danville’s antient maps their location. the antient maps proposed, would begin with your 17th and 14. would be the whole number wanting.Several of your maps are injured, I think, by too much dark shading for mountains, uselessly obscuring what the white face of the sheet would start readily to the eye, and relieve it from straining to discover what is so concealed. the colouring of small maps is liable to the same objection. pardon me for hazarding this single criticism, and with my thanks for the volume, accept the assurance of my respect and best wishes for it’s success,Th: Jefferson